Exhibit 10.15

 

Summary of Compensation Arrangements for Nonemployee Directors

 

The Company’s nonemployee directors are as follows:  Donald G. Calder, Robin S.
Callahan, Paul J. Choquette, Jr., Peter L.A. Jamieson, Peter F. Krogh, Anthony
W. Ruggiero, Lawrence A. Sala, Eriberto R. Scocimara and Magalen C. Webert.

 

For 2004, the annual fee paid to each nonemployee director was $35,000.  In
addition, a $5,000 annual attendance fee is paid to each nonemployee director
who attends at least 75% of the aggregate of (i) the total number of Board of
Directors meetings which he or she is eligible to attend, and (ii) all meetings
of committees of the Board on which the director serves.  For 2004, each
nonemployee director attended at least 75% of such meetings and received a
$5,000 annual attendance fee.

 

The Board has standing Executive, Audit, Compensation, Pension and Benefits and
Corporate Governance and Nominating Committees.  During 2004, Committee fees
paid to the nonemployee directors were as follows:

 

Nonemployee
Director

 

Amount

 

 

 

 

 

Donald G. Calder

 

$

30,000

 

Robin S. Callahan

 

30,000

 

Paul J. Choquette, Jr.

 

30,000

 

Peter L.A. Jamieson

 

20,000

 

Peter F. Krogh

 

25,000

 

Anthony W. Ruggiero

 

25,000

 

Lawrence A. Sala

 

15,000

 

Eriberto R. Scocimara

 

30,000

 

Magalen C. Webert

 

15,000

 

 

In addition, on February 4, 2004, each nonemployee director received an option
to acquire 1,000 shares of the Company’s common stock at an option price of
$57.07, which was equal to the closing market price of the shares on the date of
grant.  On February 2, 2005, each nonemployee director received an option to
acquire 1,000 shares of the Company’s common stock at an option price of $64.18,
which was equal to the closing market price of the shares on the date of the
grant.  All options expire ten (10) years following the date of grant.

 

Under the Deferred Compensation Plan for Nonemployee Directors, each nonemployee
director is entitled to defer up to 100% of his or her annual retainer and
meeting fees.  Each participant can direct the “deemed investment” of his or her
account among the different investment funds offered by the Company from time to
time.  Initially, the investment options include (i) a fixed rate fund and
(ii) Share equivalent units.  All amounts held under the Deferred Compensation
Plan are 100% vested amounts credited to a participant’s account and generally
will be paid or commence to be paid after the participant terminates service as
a director.  At the participant’s election, payments can be made in a lump sum
or in quarterly installments.  Payments under the Deferred Compensation Plan are
made in cash from the Company’s general assets.   For the period January 1, 2004
to December 31, 2004, the fixed rate fund accrued interest at six percent (6%)
per annum and the aggregate interest accrued for all participants in the
Deferred Compensation Plan was $38,136.

 

--------------------------------------------------------------------------------